Title: To James Madison from Jonathan Roberts, 14 February 1815
From: Roberts, Jonathan
To: Madison, James


        
          Dear Sir
          Washington Feb 14th 1815
        
        It has been my wish to have calld upon you for some days to have recommended my friend Mr John Engle to you for Librarian to the Library of Congress. There is no gentleman among my acquaintance in whose morals activity & fidelity I have a greater confidence. He is peculiarly fitted for the place from mildness of manner habits of diligent attention & regularity of conduct. From intimate personal acquaintance & the most perfect conviction of his worthiness I take great pleasure in earnestly

recommending him to your attention. With the highest respect Your very obt sert
        
          Jonathan Roberts
        
      